Citation Nr: 0611164	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-33 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hidradenitis (as a 
residual of a neck injury).


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from June 
1953 to May 1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

Unfortunately, because further development of the evidence is 
needed before the Board can make a decision, this appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran claims he injured his neck while in the military 
when he fell off a parked truck.  He says the injury required 
six stitches and became repeatedly infected.  As a result, he 
says he had to have a skin graft shortly after he was 
discharged from military service.

The veteran's service medical records (SMRs) are unremarkable 
for any neck injury.  However, the records show he was 
treated for acne on his neck, face, and chest.  It was noted 
this condition pre-existed his military service.

Private medical records from Mercy Hospital indicate the 
veteran had a cyst surgically removed from the back of his 
neck in September 1950 - so prior to entering the military.  
In September 1955 (about four months after he was discharged 
from military service), records indicate he was treated for 
hidradenitis (i.e., swelling of the sweat glands) on the back 
of his neck.  It was noted that he had a history of having a 
dermoid cyst, which had gotten infected and was excised.  
A skin graft was performed in September and October 1955.  

In October 1984, the veteran filed a claim for service 
connection for residuals of a neck injury.  In a February 
1985 rating decision, the RO denied his claim because his 
SMRs did not note any treatment for a neck injury.  
Furthermore, the RO determined the dermoid cyst pre-existed 
service, as did the associated hidradenitis.  The RO 
concluded there was no evidence this condition was either 
incurred or aggravated during service.  The veteran did not 
appeal that decision, so it became final and binding on him 
based on the evidence then of record.  See U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2005).  

In December 2001, the veteran filed a petition to reopen his 
claim for residuals of a neck injury.  And the RO sent him a 
development letter in February 2002 concerning the Veterans 
Claims Assistance Act (VCAA).  In response, he indicated that 
he had received relevant treatment at Mercy Hospital and the 
Holyoke Soldiers' Home in the 1950s.  See VA Form 21-4138 
(April 2002).  The RO requested his records from these 
facilities, but they had been destroyed.  The Board notices, 
however, that the RO previously had obtained records from 
Mercy Hospital in 1950 and 1955, and that these records were 
considered in the February 1985 rating decision.  

The veteran also indicated that he had recently received 
treatment at the VA Outpatient Clinic (VAOPC) in Springfield, 
Massachusetts, and at the VA Medical Center (VAMC) in 
Northampton, Massachusetts.  Id.  But it does not appear the 
RO made an attempt to obtain these records.  [A request was 
made of the VAMC in West Haven, Connecticut, but that 
facility had no data available].  

Pursuant to the VCAA, VA has a duty to assist a veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c).  With regard to 
records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain the 
relevant records, until and unless it determines further 
requests would be futile.  38 C.F.R. § 3.159(c)(2).  
Furthermore, VA is deemed to have constructive notice of the 
existence of any evidence, including treatment records, in 
the custody of a VA facility.  See Bell v. Derwinski, 2 Vet. 
App. 611, 612 (1992).
Here, the RO has not complied with the VCAA and its 
implementing regulations insofar as requesting and obtaining 
these relevant VA medical treatment records.

Furthermore, during the pendency of this appeal, the U.S. 
Court of Appeals for Veterans Claims (Court) issued two 
relevant decisions regarding the sufficiency of the VCAA 
notice provided to veterans.  On March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim - including the 
degree of disability and the effective date of an award.  
Dingess/Hartman  v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755, at *8 (Vet. App. March 6, 2003).

In addition, on March 31, 2006, the Court issued Kent v. 
Nicholson, No. 04-181.  The Court held, with regard to a 
petition to reopen a finally decided claim, the VCAA requires 
VA to provide the veteran with notice of the evidence 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial (i.e., material evidence).  
Kent v. Nicholson, No. 04-181, slip op. at 10 (Vet. App. Mar. 
31, 2006).  

In the February 2002 VCAA letter, the RO provided the veteran 
notice of what type of information and evidence was generally 
needed to substantiate a claim for service connection.  But 
the RO did not advise him of the type of evidence necessary 
to establish a rating or effective date for the disability 
claimed, in accordance with Dingess.  In addition, although 
the RO provided notice that new and material evidence was 
required to reopen this previously denied claim, the RO did 
not provide notice in accordance with Kent of the specific 
evidence necessary to substantiate the elements that were 
found insufficient in the previous denial.  Also, the RO did 
not request that he provide any evidence in his possession 
pertaining to his claim.  See 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II).  So a remand is also required to correct 
these procedural due process deficiencies.

Accordingly, this case is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain all relevant records of VA 
treatment or evaluation of the veteran from 
the VA outpatient clinic in Springfield, 
Massachusetts, and the VAMC in Northampton, 
Massachusetts. 

2.  Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  This includes requesting the 
veteran to provide any evidence in his 
possession that pertains to his claim.  

Also, ensure that the new notification 
requirements and development procedures 
as specified in Dingess v. Nicholson are 
satisfied.  See Dingess, 2006 WL 519755.  
VCAA notice consistent with Dingess must 
apply to all five elements of a service 
connection claim.  Those five elements 
include:  1) veteran status; 2) existence 
of a disability; 3) a connection between 
the veteran's service and the disability; 
4) degree of disability; and 5) effective 
date of the disability.  

In addition, to comply with Kent, notify the 
veteran of the specific evidence necessary to 
substantiate the element or elements that were 
found insufficient in the February 1985 
denial.  This includes evidence that his 
current neck condition (hidradenitis) was 
incurred in military service or, if the 
condition pre-existed military service, 
evidence that it was aggravated during 
military service beyond the natural 
progression of the disease.  This evidence can 
include, but is not limited to, competent lay 
statements describing symptoms, medical or 
hospitalization records, or medical statements 
or opinions.

3.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  If 
it is not granted to his satisfaction, prepare 
a supplemental statement of the case (SSOC) 
and send it to him and his representative.  
Give them time to respond before returning the 
case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





